54 F.3d 785NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.
Chi K. LAU, Plaintiff-Appellant,v.Donna E. SHALALA, Secretary, Health and Human Services,Defendant-Appellee.
No. 94-16207.
United States Court of Appeals, Ninth Circuit.
Submitted May 16, 1995.*Decided May 22, 1995.

Before:  WALLACE, Chief Judge, HUG and NOONAN, Circuit Judges.


1
MEMORANDUM**


2
Chi K. Lau appeals pro se the district court's summary judgment in favor of the Secretary of Health and Human Services in his action challenging the Secretary's denial of his application for supplemental security income benefits pursuant to 42 U.S.C. Sec. 405(g).  We have jurisdiction pursuant to 28 U.S.C. Sec. 1291, and review de novo the district court's order upholding the Secretary's denial of benefits.  See Flaten v. Secretary of Health & Human Servs., 44 F.3d 1453, 1457 (9th Cir. 1995).  "The scope of our review, however, is limited:  we may set aside a denial of benefits only if it is not supported by substantial evidence or if it is based on a legal error."  Id.


3
Upon review, we affirm for the reasons stated in the district court's order filed June 27, 1994.


4
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed. R. App.  P. 34(a); 9th Cir.  R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.  R. 36-3